Name: Council Regulation (EEC, Euratom, ECSC) No 1524/80 of 18 June 1980 correcting the weightings applicable to the remuneration and pensions of officials and other servants of the European Communities employed or resident in Ireland or the United Kingdom
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 152/2 Official Journal of the European Communities 20 . 6 . 80 COUNCIL REGULATION (EEC, EURATOM, ECSC) No 1524/80 of 18 June 1980 correcting the weightings applicable to the remuneration and pensions of officials and other servants of the European Communities employed or resident in Ireland or the United Kingdom 2 . with effect from 1 July 1979 the weightings for the United Kingdom and Ireland applicable to the remuneration , pensions and allowances of persons covered by Article 2 of Regulation (EEC, Euratom , ECSC) No 1 60 /80 (3 ) shall be as follows : Ireland United Kingdom 681 71-6 3 . For the period 1 July to 30 September 1979 the weightings for Ireland and the United Kingdom appli ­ cable to the pensions and allowances of persons covered by Article 4 of Regulation (Euratom , ECSC, EEC) No 3085/78 (4 ) shall be as follows : Ireland United Kingdom 1 52-3 160-2 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a single Council and a single Commission of the European Communities, Having regard to the Staff Regulations of officials and the conditions of employment of other servants of the European Communities laid down by Council Regula ­ tion (EEC, Euratom , ECSC) No 259/68 ('), as last amended by Regulation (EEC, Euratom, ECSC) No 161 /80 (2 ), and in particular Articles 64, 65 (2) and 82 of the Staff Regulations and the first paragraph of Article 20 and Article 64 of the conditions of employ ­ ment, Having regard to the proposal from the Commission , Whereas the weightings for Ireland and the United Kingdom should be corrected with effect from 1 July 1979 in line with the results of the statistical checks made by the Statistical Office of the European Communities , HAS ADOPTED THIS REGULATION : Article 1 1 . The weightings applicable to the remuneration of officials and other servants employed in Ireland and the United Kingdom and to the pensions and allowances paid to persons entitled thereto who have resided or are resident there shall be as follows with effect from 1 July 1979 : 4 . For the period 1 July to 30 September 1979 the weightings for Ireland and the United Kingdom appli ­ cable to the pensions and allowances of persons covered by paragraph 1 of this Article and Article 2 of Regulation (EEC, Euratom , ECSC) No 160/80 shall be as follows : Ireland United Kingdom 1 57-0 165-1 A rticle 2 The weightings for Ireland and the United Kingdom indicated in Articles 8 , 9 and 10 of Regulation (EEC, Euratom , ECSC) No 161 /80 shall cease to have effect from 1 July 1979 . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. Ireland United Kingdom 660 73-8 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 18 June 1980 . For the Council The President C. FRACANZANI (') OJ No L 56, 4 . 3 . 1968 , p . 1 . ( 2 ) OJ No L 20 , 26 . 1 . 1980 , p . 5 . ( 3 ) OJ No L 20 , 26 . 1 . 1980 , p . 1 . (") OJ No L 369, 29 . 12 . 1978 , p . 6 .